 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WAHIDULLAH QUDRETULLAH                           No. 2:19-CV-0180-KJM-DMC-P
      NOOR,
12
                        Plaintiff,
13                                                     FINDINGS AND RECOMMENDATIONS
             v.
14
      L. PIGNIOLO, et al.,
15
                        Defendants.
16

17

18                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (ECF No. 11).

20                 On August 16, 2019, the court issued an order addressing the sufficiency of

21   plaintiff’s first amended complaint. See ECF No. 13. In the screening order, the court

22   summarized plaintiff’s allegations and claims as follows:

23                                 Plaintiff names three Defendants: L. Pigniolo, D. Adams,
                   and an unidentified lieutenant, a.k.a the “tattooed” lieutenant. Plaintiff
24                 alleges Defendant Pigniolo violated his First Amendment rights and rights
                   under the Religious Land Use and Institutionalized Persons Act (RLUIPA)
25                 by making unspecified racist and Islamophobic comments and statements
                   directed at Plaintiff. Plaintiff alleges these comments continued for several
26                 months, were intended to discourage him from engaging in necessary
                   prayer, created a hostile and Islamophobic climate, and caused him to miss
27                 work and prayer.
28   ///
                                                       1
 1                                   It is unclear exactly what right(s) Plaintiff alleges
                    Defendant Adams violated. Plaintiff alleges Adams conducted his
 2                  interview related to his 602 grievance in a “hostile manner intending to
                    intimidate and discourage [Plaintiff’s] efforts toward remedy.” ECF 11 at
 3                  4. Plaintiff further alleges it seemed as is Adams was “condoning Mr.
                    Pigniolo’s acts in disparaging [Plaintiff’s] religion.” Id.
 4                                   It is unclear what right(s) Plaintiff alleges the unknown
                    “tattooed” lieutenant violated. Plaintiff claims the unknown lieutenant
 5                  said, “nobody should have to deal with such behavior.” Id. at 5. Plaintiff
                    then alleges he was moved to another facility based on his annual program
 6                  review, rather than because his health and safety were being jeopardized
                    by his supervisor. Plaintiff asserts this is typical “CDCR non-response”
 7                  akin to “sweeping the problem under the rug.” Id.

 8                  ECF No. 13, pgs. 2-3.

 9                  The court concluded plaintiff states a cognizable First Amendment claim against

10   defendant L. Pigniolo based on allegations he interfered with plaintiff’s ability to practice his

11   religion. See id. at 3. The court otherwise concluded plaintiff fails to state a claim against

12   defendant D. Adams and an unnamed lieutenant. See id. at 3-4. As to defendant D. Adams and

13   the unnamed lieutenant, the court stated:

14                                   The Federal Rules of Civil Procedure require complaints
                    contain a “…short and plain statement of the claim showing that the
15                  pleader is entitled to relief.” See McHenry v. Renne, 84 F.3d 1172, 1177
                    (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be stated
16                  simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172,
                    1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are
17                  satisfied if the complaint gives the defendant fair notice of the plaintiff’s
                    claim and the grounds upon which it rests. See Kimes v. Stone, 84 F.3d
18                  1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least
                    some degree of particularity, overt acts by specific defendants which
19                  support the claims, vague and conclusory allegations fail to satisfy this
                    standard. Additionally, to survive screening, Plaintiff’s claims must be
20                  facially plausible, which requires sufficient factual detail to allow the
                    Court to reasonably infer that each named defendant is liable for the
21                  misconduct alleged, Iqbal, 556 U.S. at 678 (quotation marks omitted);
                    Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
22                                   Here, Plaintiff fails to meet the pleading standard as to
                    Defendants Adams and the unknown lieutenant. Though Plaintiff does
23                  plead facts related to each of these Defendants it is wholly unclear what
                    alleged constitutional violation occurred. Plaintiff fails to connect any of
24                  the alleged conduct with any violation of a constitutional right. Without a
                    link between the factual allegations and an actual constitutional
25                  deprivation, Plaintiff’s claims cannot proceed. For that reason, Plaintiff’s
                    claims against Defendants Adams and unknown “tattooed” lieutenant
26                  cannot proceed.
27                  Id. at 3-4.

28   ///
                                                        2
 1                  Plaintiff was granted an opportunity to file a second amended complaint within 30

 2   days to address the defects identified in the court’s order. See ECF No. 13, pgs. 4-5. To date,

 3   plaintiff has not filed a second amended complaint.1

 4                  Based on the foregoing, the undersigned recommends that:

 5                  1.      Defendant D. Adams be dismissed; and

 6                  2.      The action proceed on plaintiff’s first amended complaint as against

 7   defendant L. Pigniolo on plaintiff’s First Amendment claim only.

 8                  These findings and recommendations are submitted to the United States District

 9   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

10   after being served with these findings and recommendations, any party may file written objections

11   with the court. Responses to objections shall be filed within 14 days after service of objections.

12   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

13   Ylst, 951 F.2d 1153 (9th Cir. 1991).

14

15   Dated: October 3, 2019
                                                         ____________________________________
16                                                       DENNIS M. COTA
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27
            1
                     By separate order, the court has directed plaintiff to submit documents necessary
28   for service of the first amended complaint on defendant L. Pigniolo.
                                                        3
